This opinion is subject to administrative correction before final disposition.




                             Before
              MONAHAN, STEPHENS, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Ishmil A. MONTIGUE
             Private First Class (E-2), U.S. Marine Corps
                              Appellant

                             No. 202000166

                         Decided: 30 October 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                     Terrance J. Reese (arraignment)
                         Kevin S. Woodard (trial)

 Sentence adjudged 3 April 2020 by a special court-martial convened at
 Marine Corps Base Camp Lejeune, North Carolina, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 160 days, forfeiture of $1,000.00 pay
 per month for 4 months, and a bad-conduct discharge.

                             For Appellant:
                  Captain Thomas P. Belsky, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
             United States v. Montigue, NMCCA No. 202000166
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2